Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), dated as of Nov 1, 2017, but
effective as of November 15, 2017, is entered into between Monetiva, Inc., a
Delaware corporation (the “Company”), and Pierre Sawaya (“Executive”).

 

WHEREAS, Executive is the President and Chief Executive Officer of the Company;

 

WHEREAS, the Company desires to employ and retain the services of Executive, and
Executive wishes to be employed by the Company, on the terms set forth in this
Agreement;

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth in this Agreement, the undersigned agree as follows:

 

1. Term of Employment. Subject to the termination provisions hereinafter set
forth, the Company will employ Executive, and Executive accepts employment with
the Company as its President and Chief Executive Officer, for a period of one
year from the date of this Agreement (the “Initial Term”). The Initial Term
shall be automatically renewed for successive one year periods (“Successive
Terms”) unless either party gives ninety (90) calendar days written notice of
nonrenewal prior to the expiration of the then-current term (the Initial Term
and any Successive Term are jointly referred to herein as the “Term”).
Notwithstanding the above, or anything else provided herein, Executive shall be
an at-will employee serving at the pleasure and direction of the Board of
Directors (as defined below). Accordingly, either party may terminate the
employment relationship at any time for any reason, subject, however, to the
notice and any payment requirements set forth herein.

 

2. Duties. During the Term, Executive will serve as President and Chief
Executive Officer of the Company, reporting to the Company’s Board of Directors
(the “Board of Directors”). Executive will discharge such duties and
responsibilities as are customary for such position or are prescribed from time
to time by the Company. Executive will devote his full time and attention to the
affairs of the Company and will not enter the employ of or serve as a consultant
to, or in any way perform any services for, with or without compensation, any
other person, business or organization without the prior approval of the Board
of Directors. In no event may any such service be inconsistent with, or prevent
Executive from carrying out, his duties under this Agreement, as determined at
the sole discretion of the Board of Directors. During the Term, Executive shall
serve as a member and the Chairman of the Board of Directors of the Company,
subject to the conditions and requirements set forth in the Company’s bylaws, as
applicable, including but not limited to shareholder approval.

 

3. Maintaining Confidential Information/Property Rights. Executive agrees to
sign and abide by all of the Company’s policies regarding confidential
information and ethics including, but not limited to the Employee
Non-Disclosure, Non-Solicitation and Intellectual Property Assignment Agreement,
as attached hereto as Exhibit A.

 

4. Salary and Incentives.

 

(a) Sign-On Bonus. Upon execution of this Agreement and in consideration for all
services to be provided by Executive as contemplated herein, Executive shall
receive a sign on bonus of 12,000,000 shares of the Company’s common stock, to
be issued within 30 days from the commencement of your employment.

 

(b) Salary. During the Term, the Company will pay Executive an annual salary of
$180,000 (the “Base Salary”), subject to applicable tax withholding and payable
in accordance with the Company’s normal payroll practices; provided that
Executive’s Base Salary may be reduced to the extent that Executive elects to
defer any portion thereof under the terms of any deferred compensation or
savings plan maintained by the Company. During the Term, the Board of Directors
shall review Executive’s Base Salary on an annual basis and, in its discretion,
may award merit increases of Executive’s Base Salary in accordance with the
Company’s policy. In addition to the eligibility for consideration of
merit-based increases in the discretion of the Board of Directors, Executive’s
Base Salary will be increased effective January 1, of each year during the Term
(commencing January 1, 2018) by ten percent (10%).

 



 

 

 

(c) Incentive Payments. Executive will be eligible to receive incentive bonus
payments from time to time in accordance with any incentive bonus program of the
Company that may then be in effect and will be eligible to receive an annual
cash incentive bonus under any such program upon the achievement of targets and
other objectives for each fiscal year as may be approved annually on behalf of
the Company by the Board of Directors (the “Annual Bonus”). Such a program will
be administered on the Company’s fiscal year basis. In the event that an
incentive payment is earned by Executive under such a program for any fiscal
year, such payment shall be made to Executive in a lump sum all-cash amount
within sixty (60) days following the date the Company determines the amount (if
any) of the Annual Bonus, provided that Executive has remained continuously
employed in the Company’s service through the date the Company determines the
amount of the Annual Bonus.

 

(d) Expenses. The Company will reimburse Executive for all reasonable travel,
entertainment and miscellaneous expenses actually and necessarily incurred in
connection with the performance of his duties under this Agreement, provided
that Executive’s expenses are in accordance with the Company’s current practices
and that Executive properly accounts for such expenses. Any amounts payable
under this Section 5(c) shall be made in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(iv) and shall be paid on or before the last day of
Executive’s taxable year following the taxable year in which Executive incurred
the expenses. The amounts provided under this Section 5(c) during any taxable
year of Executive’s will not affect such amounts provided in any other taxable
year of Executive’s, and Executive’s right to reimbursement for such amounts
shall not be subject to liquidation or exchange for any other benefit.

 

(e) Vacation. The Executive shall be entitled to four (4) weeks paid vacation
per annum.

 

5. Benefits. Executive will be entitled during the Term to participate in any
vacation, health, pension, insurance or other benefit plan that is maintained by
the Company for its (or its subsidiaries’) Executives and/or executives to the
extent and in the manner prescribed by the applicable plan documents.

 

6. Long-term Incentives. Executive will be eligible to receive annual long-term
equity incentive awards from time to time in accordance with the terms and
conditions of long-term equity incentive compensation plans and programs as in
effect from time to time as approved by the Board of Directors. The Board of
Directors shall have discretion to determine both the target levels and the
actual grants made, and shall have discretion to change from an annual grant
program to a multi-year grant program. Any long-term incentive grants shall be
subject to the terms and conditions, including any vesting conditions, as
determined by the Board of Directors in its sole discretion.

 

7. Termination.

 

(a) Termination by the Company without Cause. The Company may terminate
Executive’s employment under this Agreement without Cause at any time with
ninety (90) calendar days’ prior written notice. However, in the event of
Executive’s Separation from Service (as defined in Section 9(a) below) as a
result of Executive’s termination by the Company without Cause at any time
during the Term, then, subject to the provisions of Section 9 below, the Company
agrees that it will provide Executive with all accrued compensation, wages and
benefits through the effective date of termination and pay and/or provide to
Executive the following:

 

(i) (A) if such termination occurs during the Initial Term, an amount equal to
two (2) times Executive’s then-prevailing Base Salary, and (B) if such
termination occurs after the Initial Term, an amount equal to one (1) times
Executive’s then-prevailing Base Salary; plus

 

(ii) (A) if such termination occurs during the Initial Term, twenty-four months
of COBRA premiums for Executive, and (B) if such termination occurs after the
Initial Term, twelve (12) months of COBRA premiums for Executive, in each case
paid for by the Company (with any such payments to be treated as taxable
compensation to the extent necessary to comply with Section 105(h) of the
Internal Revenue Code) pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), provided that Executive is eligible for COBRA
benefits and timely completes all documentation necessary to receive COBRA
benefits; plus

 

(iii) if Executive holds any outstanding long-term incentive awards (including,
without limitation, stock options, stock appreciation rights, phantom shares,
restricted stock or similar awards with respect to the securities of the
Company) that are not fully vested and, if applicable, exercisable with respect
to all the shares subject thereto effective immediately prior to the date of
termination, then the Company shall cause all such outstanding and unvested
long-term incentive awards to become fully vested and, if applicable,
exercisable effective immediately prior to the date of termination, and
Executive shall have forty five (45) days to exercise any stock options that
vest pursuant to this Section. In all other respects, such awards will continue
to be subject to the terms and conditions of the plans, if any, under which they
were granted and any applicable agreements between The Company and Executive.

 



2

 

 

The amounts described in paragraph (i) shall be paid in two equal lump sum
installments, subject to applicable tax withholding, with the first installment
to be made within sixty (60) days following the date of Executive’s Separation
from Service and the second installment to be made on the first anniversary of
Executive’s Separation from Service. For purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive the foregoing installment payments shall be treated
as a right to receive a series of separate payments and, accordingly, each
installment payment shall at all times be considered a separate and distinct
payment. Notwithstanding any provision to the contrary in this Agreement, no
amount shall be paid pursuant to this Section 8(a) unless, on or prior to the
fifty-fifth (55th) day following the date of Executive’s Separation from
Service, Executive has executed an effective waiver and release of claims
agreement (the “Release”) in form and substance acceptable to the Company and
any applicable revocation period has expired.

 

(b) Termination by Executive for Good Reason. Executive may voluntarily elect to
resign his employment with the Company prior to the end of the Initial Term or
any Successive Term for Good Reason (as hereinafter defined). In the event of
Executive’s Separation from Service for Good Reason at any time during the
Initial Term or any Successive Term, then, subject to the provisions of Section
9 below, Executive shall be entitled to receive the payments or benefits set
forth in Section 8(a) as if such Separation from Service was as a result of
Executive’s termination by the Company without Cause during the Initial Term or
thereafter (as applicable). “Good Reason” shall mean any of the following that
are undertaken without Executive’s express written consent: (i) the assignment
to Executive of principal duties or responsibilities, or the substantial
reduction of Executive’s duties and responsibilities, either of which is
materially inconsistent with Executive’s position as President and Chief
Executive Officer of the Company; (ii) a material reduction by the Company in
Executive’s annual Base Salary, except to the extent the salaries of other
executive employees of the Company and any other controlled subsidiary of the
Company are similarly reduced; (iii) Executive’s principal place of business is,
without his consent, relocated by a distance of more than thirty (30) miles from
the center of Mission Viejo, California; or (iv) any material breach by the
Company of any provision of this Agreement. For avoidance of doubt, any notice
of non-renewal provided by the Company to Executive pursuant to Section 1 of
this Agreement shall not constitute or give rise to Good Reason under this
Section 8(b).

 

Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Executive’s written consent within
ninety (90) days of the occurrence of such event. The Company or any surviving
entity shall have a period of thirty (30) days to cure such event or condition
after receipt of written notice of such event from Executive. Any Separation
from Service by reason of Executive’s resignation for Good Reason following such
thirty (30) day cure period must occur no later than the date that is six (6)
months following the initial occurrence of one of the foregoing events or
conditions without Executive’s written consent. Executive’s Separation from
Service by reason of his resignation for Good Reason shall be treated as
involuntary. For avoidance of doubt, in the event Executive provides the
foregoing notice to the Company prior to the expiration of the Initial Term but
the ensuing cure period of the Company expires following the end of the Initial
Term and during any Successive Term and (the applicable event or condition
constituting or giving rise to Good Reason having not been cured by the Company
during the applicable cure period) Executive subsequently resigns for Good
Reason pursuant to this Section 8(b), such resignation shall be treated for all
purposes of this Section 8(b) as having occurred during the Initial Term.

 

(c) Termination by the Company for Cause. Subject to the thirty (30) day cure
period, if applicable, set forth below in this Section 8(c), the Company may
immediately terminate Executive’s employment at any time for Cause by giving
written notice to Executive specifying in reasonable detail the reason for such
termination. Upon any such termination for Cause, Executive shall be entitled to
payment of all accrued and unpaid compensation and wages, but Executive shall
have no right to compensation or benefits for any period subsequent the
effective date of termination. For the purposes of this Agreement, “Cause” shall
mean: Executive willfully engages in an act or omission which is in bad faith
and to the detriment of the Company, engages in gross misconduct, gross
negligence, or willful malfeasance, in each case that causes material harm to
the Company, breaches this Agreement in any material respect, habitually
neglects or materially fails to perform his duties (other than any such failure
resulting solely from Executive’s physical or mental disability or incapacity)
after a written demand for substantial performance is delivered to Executive
which identifies the manner in which the Company believes that Executive has not
performed Executive’s duties, commits a felony involving moral turpitude, uses
drugs or alcohol in a way that either interferes with the performance of his
duties or compromises the integrity or reputation of the Company, or engages in
any act of dishonesty involving the Company, disclosure of Company’s
confidential information not required by applicable law, commercial bribery, or
perpetration of fraud; provided, however, that Executive shall have at least
forty-five (45) calendar days to cure, if curable, any of the events which could
lead to Executive’s termination for Cause.

 



3

 

 

(d) Termination by Death or Disability. In the event that Executive dies or
becomes completely disabled from performing his duties during the Initial Term
or any Successive Term, the Company shall be relieved of all obligations under
this Agreement, except for payment to Executive or Executive’s heirs as if the
Executive had been terminated without Cause in accordance with Section 8(a)
herein during the Initial Term or thereafter (as applicable). For clarification
purposes, the parties agree that the Company may satisfy its obligations
pursuant to this Section 8(d) through life and/or disability insurance coverage
with respect to Executive.

 

(e) Termination by Executive without Good Reason. Executive may terminate his
employment under this Agreement without Good Reason at any time by giving
written notice to the Company. Such termination will become effective upon the
date specified in such notice, provided that such date is at least ninety (90)
calendar days after the date of delivery of the notice. Upon any such
termination, the Company shall be relieved of all of its obligations under this
Agreement, except for payment of all accrued compensation and wages and the
provision of benefits through the effective date of termination, and the Company
may, in its sole discretion, cause the termination to become effective sooner
than such ninety (90) day notice period.

 

(f) Involuntary Termination other than for Cause, Death or Disability or
Voluntary Termination for Good Reason Following A Change of Control. If, within
twenty-four (24) months following a Change of Control, the Executive’s
employment is terminated involuntarily by the Company other than for Cause,
death, or Disability or by the Executive pursuant to a Voluntary Termination for
Good Reason, and the Executive executes and does not revoke a general release of
claims against the Company and its affiliates in a form acceptable to the
Company, then the Company shall provide the Executive with the benefits as set
forth below:

 

(i) Cash Award. A lump sum payment in the amount equal to four (4) times
Executive’s then prevailing Base Salary plus the Executive’s target for the
annual short term incentive portion of the corporate bonus program for such year
as in effect immediately prior to such termination, in addition to any other
earned but unpaid base salary or vacation pay due through the date of such
termination, as well as a pro rata portion of the Executive’s annual short term
incentive portion of the corporate bonus program for such year (if any) and a
pro rata portion of the Executive’s long term incentive portion of the corporate
bonus program (if any) (based on the number of days elapsed during such year
through the date of termination) as in effect immediately prior to such
termination. This lump sum payment is to be paid as soon as practicable after
the effective date of the termination for Cause or Voluntary Termination for
Good Reason following a Change of Control but in any case, by no later than
March 14 of the calendar year following the calendar year in which such
termination occurs.

 

(ii) Acceleration of Equity Awards. All outstanding and unvested options to
purchase the common stock of the Company or any affiliate of the Company granted
under any equity plan of the Company or affiliate of the Company, restricted
stock then held by the Executive and other equity and equity equivalent awards
then held by the Executive shall be accelerated in full, and thereafter all such
options, restricted stock and other equity awards shall be immediately vested,
and exercisable for such period of time following termination as provided for by
the specific agreements governing each such award.

 

(iii) Benefits Continuation. For the period beginning on the date of such
involuntary termination by the Company other than for Cause, death or Disability
or the Executive’s Voluntary Termination for Good Reason occurs and ending on
the earlier of the date which is eighteen (18) months following the date of such
termination or the date upon which the Executive commences receiving generally
comparable medical benefits through employment elsewhere, the Company shall pay
directly or reimburse the Executive, at its option, for premium costs incurred
by the Executive and the Executive’s dependents for medical and dental benefits
continuation coverage pursuant to Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”), Sections 601-608 of the Executive Retirement
Income Security Act of 1974, as amended, and under any other applicable law, to
the extent required by such laws, as if the Executive had terminated employment
with the Company on the date such benefits coverage terminates.

 

(iv) All of the foregoing benefits shall replace and be in lieu of any other
severance benefit(s) to which Executive would otherwise be entitled following a
Change of Control.

 



4

 

 

(g ) Change of Control. “Change of Control” means the occurrence of any of the
following events:

 

(i) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change of Control; or

 

(ii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change of Control; or

 

(iii) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or (4)
an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3). For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 

(h) Notice of Non-Renewal. For the avoidance of doubt, any notice of non renewal
of a Successive Term provided by the Company pursuant to Section 1 of this
Agreement shall constitute termination of Executive by the Company without Cause
during a Successive Term.

 

8. Limitations on Payment.

 

(a) Payment Delay. Notwithstanding anything herein to the contrary, to the
extent any payments to Executive pursuant to Section 8 are treated as
non-qualified deferred compensation subject to Section 409A of the Code, then
(i) no amount shall be payable pursuant to such section unless Executive’s
termination of employment constitutes a “’separation from service” with the
Company (as such term is defined in Treasury Regulation Section 1.409A-1(h) and
any successor provision thereto) (a “Separation from Service”), (ii) if any of
the amounts described in Sections 8(a)(i)-(ii) above constitute non-qualified
deferred compensation subject to Section 409A of the Code then any such amounts
that become payable hereunder shall in all cases be paid in two installment
payments pursuant to the terms described in the last paragraph of Section 8(a),
provided that the first lump-sure payment shall be paid on the 60th day
following Executive’s Separation from Service subject to clause (iii) of this
Section 9(a) and (iii) if Executive, at the time of his Separation from Service,
is determined by the Company to be a “specified Executive” for purposes of
Section 409A(a)(2)(B)(i) of the Code and the Company determines that delayed
commencement of any portion of the termination benefits payable to Executive
pursuant to this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(1) of the Code (any such delayed
commencement, a “Payment Delay”), then such portion of Executive’s termination
benefits described in Section 8 shall not be provided to Executive prior to the
earlier of (A) the expiration of the six-month period measured from the date of
Executive’s Separation from Service, (B) the date of Executive’s death or (C)
such earlier date as is permitted under Section 409A. Upon the expiration of the
applicable Code Section 409A(a)(2)(B)(i) deferral period, all payments deferred
pursuant to a Payment Delay shall be paid in a lump sum to Executive within
thirty (30) days following such expiration, and any remaining payments due under
the Agreement shall be paid as otherwise provided herein. The determination of
whether Executive is a “specified Executive” for purposes of Section
409A(a)(2)(B)(i) of the Code as of the time of his Separation from Service shall
be made by the Company in accordance with the terms of Section 409A of the Code
and applicable guidance thereunder (including without limitation Treasury
Regulation Section 1.409A-1(i) and any successor provision thereto).

 



5

 

 

(b) Exceptions to Payment Delay. Notwithstanding Section 9(a), to the maximum
extent permitted by applicable law, amounts payable to Executive pursuant to
Section 8 shall be made in reliance upon Treasury Regulation Section
1.409A-1(b)(9) (with respect to separation pay plans) or Treasury Regulation
Section 1.409A-1(b)(4) (with respect to short-term deferrals). Accordingly, the
severance payments provided for in Section 8 may not be intended to provide for
any deferral of compensation subject to Section 409A of the Code to the extent
(i) the severance payments payable pursuant to Section 8, by their terms and
determined as of the date of Executive’s Separation from Service, may not be
made later than the fifteenth (15th) day of the third calendar month following
the later of (A) the end of the Company’s fiscal year in which Executive’s
Separation from Service occurs or (B) the end of the calendar year in which
Executive’s Separation from Service occurs, or (ii) (A) such severance payments
do not exceed an amount equal to two times the lesser of (1) the amount of
Executive’s annualized compensation based upon Executive’s annual rate of pay
for the calendar year immediately preceding the calendar year in which
Executive’s Separation from Service occurs (adjusted for any increase during the
calendar year in which such Separation from Service occurs that would be
expected to continue indefinitely had Executive remained employed with the
Company) or (2) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) for the calendar year in which
Executive’s Separation from Service occurs, and (B) such severance payments
shall be completed no later than December 31 of the second calendar year
following the calendar year in which Executive’s Separation from Service occurs.
Moreover, the COBRA premium payments contemplated under Section 8 are intended
to be exempt from Section 409A of the Code pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(v) as direct service recipient payments for medical
benefits.

 

(c) Interpretation. To the extent the payments and benefits under this Agreement
are subject to Section 409A of the Code, this Agreement shall be interpreted,
construed and administered in a manner that satisfies the requirements of
Sections 409A(a)(2), (3) and (4) of the Code and the Treasury Regulations
thereunder (and any applicable transition relief under Section 409A of the
Code).

 

(d) Parachute Payments. Notwithstanding anything contained in this Agreement to
the contrary, to the extent that payments and benefits provided under this
Agreement or otherwise (including the acceleration of vesting of equity awards)
to Executive (such payments or benefits are collectively referred to as the
“Payments”) would be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Code, the Payments shall be reduced (but not below zero) to
the extent necessary so that no Payment to be made or benefit to be provided to
Executive shall be subject to the Excise Tax, but only if, by reason of such
reduction, the net after-tax benefit received by Executive shall exceed the net
after-tax benefit received by him if no such reduction was made. For purposes of
this Section 9(d), “net after-tax benefit” shall mean (i) the Payments which
Executive receives or is then entitled to receive from the Company that would
constitute “parachute payments” within the meaning of Section 280G of the Code,
less (ii) the amount of all federal, state and local income taxes payable with
respect to the foregoing calculated at the maximum marginal income tax rate for
each year in which the foregoing shall be paid to Executive (based on the rate
in effect for such year as set forth in the Code as in effect at the time of the
first payment of the foregoing), less (iii) the amount of excise taxes imposed
with respect to the payments and benefits described in (i) above by Section 4999
of the Code. The foregoing determination will be made by a nationally recognized
accounting firm (the “Accounting Firm”) selected by Executive and reasonably
acceptable to the Company (which may be, but will not be required to be, the
Company’s independent auditors). The Company will direct the Accounting Firm to
submit its determination and detailed supporting calculations to both the
affected Executive and the Company within fifteen (15) calendar days after
Executive’s date of Separation from Service. If the Accounting Firm determines
that such reduction is required by this Section 9(d) and no Payment constitutes
non-qualified deferred compensation that is subject to Section 409A of the Code,
Executive, in Executive’s sole and absolute discretion, may determine which
Payments shall be reduced to the extent necessary so that no portion thereof
shall be subject to the excise tax imposed by Section 4999 of the Code, and the
Company shall pay such reduced amount to him. If the Accounting Firm determines
that a reduction is required by this Section 9(d), and any Payment constitutes a
“deferral of compensation” within the meaning of Section 409A of the Code, then
the Payments shall be reduced in the following order; (a) reduction in the cash
severance payments described herein (with such reduction being applied to the
payments in the reverse order in which they would otherwise be made, that is,
later payments shall be reduced before earlier payments); (b) reduction in any
other cash payments payable to Executive (with such reduction being applied to
the payments in the reverse order in which they would otherwise be made, that
is, later payments shall be reduced before earlier payments); (c) cancellation
of acceleration of vesting on any equity awards for which the exercise price
exceeds the then fair market value of the underlying equity; and (d)
cancellation of acceleration of vesting of equity awards not covered under (c)
above; provided, however that in the event that acceleration of vesting of
equity awards is to be cancelled, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of such equity awards, that
is, later equity awards shall be canceled before earlier equity awards.

 



6

 

 

9. Arbitration. Executive and the Company agree to submit any and all disputes,
controversies, or claims between them based upon, relating to, or arising from
Executive’s employment by the Company or the terms of this Agreement (other than
workers’ compensation claims) to final and binding arbitration before a single
neutral arbitrator in Los Angeles or Orange County, California. Subject to the
terms of this paragraph, the arbitration proceedings shall be initiated in
accordance with, and governed by, the National Rules for the Resolution of
Employment Disputes (“Rules”) of the American Arbitration Association (“AAA”).
The arbitrator shall be appointed by agreement of the parties hereto or, if no
agreement can be reached, by the AAA pursuant to its Rules. Notwithstanding the
Rules, the parties may take discovery in accordance with Sections 1283.05(a)-(d)
of the California Code of Civil Procedure (but not subject to the restrictions
of Section 1283.05(e)), and prior to the arbitration hearing the parties may
file, and the arbitrator shall rule on, pre-trial motions such as demurrers and
motions for summary judgment (applying the procedural standard embodied in Rule
56 of the Federal Rules of Civil Procedure). The time for filing such motions
shall be determined by the arbitrator. The arbitrator will rule on all pretrial
motions at least ten (10) business days prior to the scheduled hearing date.
Arbitration may be compelled, the arbitration award shall be enforced, and
judgment thereon shall be entered, pursuant to the California Arbitration Act
(Code of Civil Procedure §§ 1280 et seq.). The prevailing party in any such
arbitration shall be entitled to recover from the other, and the arbitrator is
instructed to award to the prevailing party, an amount equal to the reasonable
attorneys’ fees and costs (including expert witness fees) incurred in connection
with the arbitration, except that the Company shall bear AAA’s administrative
fees and the arbitrator’s fees and costs. If any party is required to compel
arbitration of a dispute governed by this paragraph, the party prevailing in
that proceeding shall be entitled to recover from the other party its reasonable
costs and attorneys’ fees and expenses incurred to compel arbitration; provided,
however, that the prevailing party shall be reimbursed for such fees, costs and
expenses within forty-five (45) days following any such award, but in no event
later than the last day of Executive’s taxable year following the taxable year
in which the fees, costs and expenses were incurred; provided, further, that the
parties’ obligations pursuant to this sentence shall terminate on the tenth
(10th) anniversary of the date of Executive’s termination of employment. This
paragraph is intended to be the exclusive method for resolving any and all
claims by the parties against each other for payment of damages under this
Agreement or relating to Executive’s employment; provided, however, that neither
this Agreement nor the submission to arbitration shall limit the parties’ right
to seek provisional relief, including without limitation injunctive relief, in
any court of competent jurisdiction. Executive and the Company expressly waive
their right to a jury trial. This paragraph shall survive the expiration or
termination of this Agreement. If any part of this paragraph is found to be void
as a matter of law or public policy, the remainder of the paragraph will
continue to be in full force and effect.

 

10. Miscellaneous.

 

(a) Assignment. The rights and obligations of the parties under this Agreement
shall inure to the benefit of and be binding upon their respective successors
and assigns. Executive agrees that the Company may assign its rights and
obligations under this Agreement to any successor-in-interest. Executive may
assign his rights and obligations hereunder only with the express written
consent of the Company, except that the rights under this Agreement shall inure
to the benefit of Executive’s heirs or assigns in the event of his death. Except
as expressly provided in this paragraph, no party may assign its/his rights and
obligations hereunder; and any attempt to do so will be void.

 

(b) Severability. If any provision of this Agreement otherwise is deemed to be
invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision, such provision shall be replaced by a provision
that is valid and enforceable and that as closely as possible reflects the
parties’ intent with respect to such provision and such provision shall be
inoperative in such state or jurisdiction and shall not be part of the
consideration moving from any of the parties to any other. The remaining
provisions of this Agreement shall be valid and binding and of like effect as
though such provision was not included.

 

(c) Notice. Notices given pursuant to the provisions of this Agreement shall be
delivered personally or sent by certified mail, postage pre-paid, or by
overnight courier, or by fax, if to the Company, to the Company’s then-current
business address or, in the event the notice is to Executive, to the address
that Executive has represented to the Company as current.

 



7

 

 

(d) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California, without giving
effect to the conflict of laws rules thereof.

 

(e) Waiver, Amendment. The waiver by any party to this Agreement of a breach of
any provision hereof by any other party shall not be construed as a waiver of
any subsequent breach. No provision of this Agreement may be terminated,
amended, supplemented, waived or modified other than by an instrument in
writing, signed by the party against whom the enforcement of the termination,
amendment, supplement, waiver or modification is sought. If Executive and the
Company determine that any payments or benefits payable under this Agreement
intended to comply with Sections 409A(a)(2), (3) and (4) of the Code do not
comply with Section 409A of the Code, the parties agree to amend this Agreement,
or take such other actions as the parties deem reasonably necessary or
appropriate, to comply with the requirements of Section 409A of the Code, the
Treasury Regulations thereunder (and any applicable transition relief) while
preserving the economic agreement of the parties. If any provision of the
Agreement would cause such payments or benefits to fail to so comply, such
provision shall not be effective and shall be null and void with respect to such
payments or benefits, and such provision shall otherwise remain in full force
and effect.

 

(f) Entire Agreement. This Agreement represents the entire agreement among the
parties with respect to the subject matter of this Agreement and supersedes any
previous agreement or understanding.

 

(g) Execution in Counterparts. This Agreement may be executed in counterparts
with the same force and effectiveness as though executed as a single document.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

MONETIVA, INC.         By: /s/ Pierre Sawaya   Name: Pierre Sawaya   Title:
Chief Executive Officer         EXECUTIVE       /s/ Pierre Sawaya   Pierre
Sawaya  

 



8

 

 

EXHIBIT A

 

EMPLOYEE NON-DISCLOSURE, NON-SOLICITATION AND INTELLECTUAL PROPERTY
ASSIGNMENT AGREEMENT

 

[ATTACHED]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 